Citation Nr: 1637036	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  11-15 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel
INTRODUCTION

The appellant served on active duty for training (ACDUTRA) in the United States Air Force Reserves from April 22, 1965, to August 20, 1965, with additional Reserve service until March 1971 (and is a Veteran by virtue of having established service connection for tinnitus, rated 10 percent, based on such service).  He has not identified any additional relevant  periods of ACDUTRA or inactive duty for training (INACDUTRA).  These matters are before the Board of Veterans' Appeals (Board) from an October 2009 rating decision by the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In October 2015 a videoconference hearing was held before the undersigned; a transcript is in the record.  [The Veteran had requested a Travel Board hearing, but on the record at the videoconference hearing accepted such hearing in lieu of the Travel Board hearing.]  In February 2016, these matters were remanded for additional development.


FINDINGS OF FACT

1. The Veteran's back disability is not shown to have been incurred or aggravated in line of duty during a qualifying period of service.

2. The Veteran's bilateral hearing loss is not shown to have been incurred or aggravated in line of duty during a qualifying period of service; it was not manifested in the first postservice year.


CONCLUSIONS OF LAW

1. Service connection for a back disability is not warranted.  38 U.S.C.A. §§ 101(21)-(24), 1110, 5107 (West 2015); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.304 (2015).

2. Service connection for bilateral hearing loss is not warranted. 38 U.S.C.A.          §§ 101(21)-(24), 1101, 1110, 1112, 1131, 1137, 5107 (West 2015); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duty to notify was satisfied by a letter in April 2009.  See 38 U.S.C.A.          §§ 5102, 5103, 5103A (West 2015); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran's service treatment records (STRs) are associated with the record, and pertinent VA and private treatment records have been secured.  The RO arranged for VA audiological and back examinations in July and August 2009, respectively, and, pursuant to the Board's February 2016 remand, in April and May 2016, respectively.  The Board finds the reports of examination adequate for rating purposes as the examiners expressed familiarity with the record/pertinent medical history, and conducted thorough examinations, noting all findings necessary for consideration of the Veteran's claims. See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The RO's actions have substantially complied with the February 2016 Board remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  During the October 2015 hearing, the Veteran was advised of what was necessary to substantiate his service connection claims; he and his wife testified that records of earlier treatment are unavailable.  He was afforded an abeyance period for submission of additional evidence; no additional evidence was received.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303.  To substantiate a claim of service connection there must be evidence of: (1) a present disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

The term "active military, naval, or air service" includes active duty, any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24); see also 38 C.F.R. § 3.6.  

When a claim is based on a period of ACDUTRA, there must be evidence that the individual concerned became disabled or died as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA.  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service" and the claimant would not achieve veteran status for purposes of that claim.  See 38 U.S.C.A. § 101(2)-(24).

Certain chronic diseases (including SNHL and tinnitus as an organic diseases of the nervous system) may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for organic disease of the nervous system).   38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309(a). 

Impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).  Medical evidence is necessary when the question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue, the benefit of the doubt, including regarding degree of disability, shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 4.3.  If the preponderance of the evidence is against the claim, the claim is to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims.

The critical question in these matters is the nature of the Veteran's service on the date when his claimed disabilities began, i.e., was he on (qualifying for VA benefits) active duty service at the time.  To date, the only period of qualifying service for consideration is from April 22, 1965, to August 20, 1965.  Despite multiple requests, including being advised during the October 2015 hearing that information identifying any further period of qualifying active duty service is critical for consideration of whether a related injury occurred during a period of ACDUTRA or INACDUTRA, and a Board remand to obtain such information from him, the Veteran has not responded with such essential information.  Instead, he has only stated generally that he injured his back while retrieving and packing parachutes during a heavy rainstorm and that his bilateral hearing loss occurred due to exposure to noise in service (with dates and specifics of the service unidentified).  While VA has a statutory duty to assist in developing evidence pertinent to a claim, the Veteran also has a concomitant duty to assist VA in developing for such evidence; the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see Hayes v. Brown, 5 Vet. App. 60, 68 (1993).

Back Disability

The Veteran's DD Form 214 indicates that he served on ACDUTRA from April 22, 1965, to August 20, 1965.   His STRs for this period of service are silent for any complaints, findings, treatment, or diagnosis relating to a back disability.  On July 1965 discharge examination, the Veteran's spine and other musculoskeletal were normal on clinical evaluation; in an associated July 1965 report of medical history, he denied having arthritis/rheumatism, or a bone, joint, or other deformity.  In an October 1970 periodic evaluation report of medical history (five years after the above-identified period of ACDUTRA service), the Veteran reported back trouble.

In a May 2009 statement, the Veteran stated that he enlisted in the Air Force Reserves on August 20, 1965, and received an honorable discharge on March 1, 1971.    He related that "on about the year of 1969 or 1970," while on regular monthly weekend duty, he was ordered to retrieve deployed parachutes and cargo during a heavy rainstorm, and injured his back at such time.

A May 2009 private treatment record notes the Veteran's report of low back pain for 35 years from an old Air Force injury; mild dextroscoliosis was diagnosed.  Another May 2009 private treatment record notes he reported that his back injury occurred in the 1970s and has been intermittent since then; lumbar spondylosis was diagnosed.

On August 2009 VA examination, the Veteran denied complaining about his back in service.  The examiner noted that the Veteran reported back trouble on an October 1970 annual service evaluation report of medical history without further explanation and that there was no indication that he had a back problem for many intervening years, until 2005.  A May 2009 MRI showed degenerative disc disease (DDD), spondylolisthesis, and some stenosis.  X-rays revealed minimal osteophytes in the lumbovertebral bodies and minimal narrowing of the L5-S1 and possible L4-L5 intervertebral disc spaces.  The examiner noted that there was nothing in the record to indicate the Veteran had back trouble in service besides his one isolated report in October 1970, which was not accompanied by explanation.  Further, there is no medical evidence of a back problem in the record until 2005.  The examiner noted that the Veteran's MRIs and X-rays show that he has a typical diffuse pattern of DDD with no indication of trauma-induced degenerative changes.  He opined that the Veteran's current DDD was not caused by, or due to, his military service.

During the October 2015 hearing, the Veteran testified that he injured his back in the 1960s; when pressed, he clarified that it occurred in 1966.  

On May 2016 VA examination, pursuant to the Board's February 2016 remand, the Veteran reported that he injured his back in 1970 in a drill stretching parachutes and packing them for two to three hours.  He reported treatment "throughout the years" (but indicated he did not have documentation of such treatment).  The examiner opined that the Veteran's current lumbar spine disability was not caused by, or the result of, active duty service in essence because there was no documentation of a related disease or injury during active service.   

To date, despite multiple requests, including and pursuant to a prior Board remand, the Veteran has not identified a specific period of active duty service (ACDUTRA or INACDUTRA) when his claimed back injury occurred.  The evidence of record does not show such injury during his one verified period of ACDUTRA (from April 22, 1965, to August 20, 1965).  It shows that the current back disability was diagnosed many years following discharge from the Air Force Reserves.  While he reported back trouble in an October 1970 annual service evaluation report of medical history, nothing in the record supports that the back trouble reported was related to an injury in line of duty (on active service).  Without his cooperation (by providing identifying information), verification of whether his back disability is due to injury incurred in the line of duty could not be completed.

As the evidence does not show that the Veteran's back disability was incurred in line of duty/during a period of active duty service, the preponderance of the evidence is against this claim, and that the appeal in this matter must be denied.  See 38 U.S.C.A. § 1110.

Bilateral Hearing Loss

The Veteran's military occupational specialty (MOS) was air passenger specialist.  It may reasonably be conceded that he was exposed to hazardous levels of noise in service.  His STRs for his verified period of service (April 22, 1965, to August 20, 1965), however, are silent for complaints, findings, treatment, or diagnosis relating to hearing loss.

On February 1965 reserve enlistment examination, the Veteran's ears were normal on clinical evaluation.  Audiometry revealed that puretone thresholds, in decibels, were:


500
1000
2000
3000
4000
R
10 
(25)
0
(10)
-5
(5)
-5
(5)
0
(5)
L
10
(25)
5
(15)
-5
(5)
0
(10)
15
(20)
[Unless otherwise specified, VA audiometry on June 30, 1966, or earlier and service department audiometry on October 31, 1967, or earlier is assumed to have been reported in American Standards Association (ASA) units.  To facilitate review, the ASA values have been converted to International Standard Organization (ISO) standards (and the latter are the numerical values in parentheses in the chart above).]

On July 1965 service discharge examination, the Veteran's ears were normal on clinical evaluation. Audiometry revealed that puretone thresholds were:


500
1000
2000
3000
4000
R
-5 
(10)
-5
(5)
-5
(5)
-5
(5)
5
(10)
L
5
(20)
5
(15)
-5
(5)
-5
(5)
5
(10)

In an associated July 1965 report of medical history, the Veteran denied having ear trouble.

On July 2009 VA fee-based audiological examination, the Veteran reported that his hearing loss has existed since 1969 and is due to exposure to propellers and engine noise.  Audiometry revealed that puretone thresholds were:


1000
2000
3000
4000
R
40
50
70
65
L
50
55
75
75

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 88 percent in the left ear.  Bilateral hearing loss was diagnosed.  The examiner opined that it is less likely that the Veteran's hearing loss is the result of, or was caused by, his service based on normal hearing at service separation. 

Because normal hearing at separation does not preclude a finding of service connection, see Hensley v. Brown, 5 Vet. App. 155 (1993), pursuant to the Board's February 2016 remand, the RO arranged for an April 2016 VA hearing loss examination.   Audiometry revealed that puretone thresholds were:


1000
2000
3000
4000
R
25
40
60
65
L
25
45
55
65

Speech audiometry revealed speech recognition ability of 98 percent in each ear. Bilateral sensorineural hearing loss was diagnosed.  The examiner noted that the Veteran's hearing levels were within normal limits at service enlistment and service separation, and that there were no complaints of, or treatment for, hearing loss during service. He opined that it is less likely that the Veteran's hearing loss is related to service based on his normal hearing at service separation, the absence of significant threshold shifts at separation when compared to hearing tests at service enlistment, and the Institute of Medicine's report which states that a delay of many years in the onset of noise-induced hearing loss following an earlier noise exposure is extremely unlikely.  

It is not in dispute that the Veteran has bilateral hearing loss.  It is also not in dispute that by virtue of his MOS he was exposed to some level of noise trauma in service.  What he must still show to substantiate his claim of service connection is that there is a nexus between the claimed disability and a verified period of active duty service.

The Board notes that while the Veteran is competent to observe he has difficulty hearing, a hearing loss disability must be established by diagnostic testing (audiometry). See 38 C.F.R. § 3.385.  Hearing loss was not found on February 1965 service separation examination, and the Veteran did not report difficulty hearing at the time.  Again, despite multiple requests, he has not identified any additional periods of active duty service (ACDUTRA or INACDUTRA) when his claimed hearing loss occurred, and the evidence of record does not show that such hearing loss occurred during his verified period of ACDUTRA (from April 22, 1965, to August 20, 1965).  Rather, it shows that his hearing loss was diagnosed many years following discharge from the Air Force Reserves.  A hearing loss disability (as defined by regulation) was first documented by evidence in the record more than 40 years after service (in July 2009).  Again, without his cooperation (by providing identifying information), verification of whether his hearing loss was incurred in the line of duty could not take place.  Consequently, service connection for a hearing loss disability on the basis it became manifest in service and has persisted since is not warranted.  Furthermore, as SNHL was not manifested within a year following August 20, 1965, the chronic disease presumptive provisions in 38 U.S.C.A. §§ 1112, 1137 have no applicability.

As the evidence does not show that the Veteran's hearing loss was incurred in line of duty/during a period of active duty (or may be presumed to have been incurred in line of duty, the preponderance of the evidence is against this claim.  Therefore, the appeal in this matter must be denied.


ORDER

Service connection for a back disability is denied.

Service connection for bilateral hearing loss is denied.


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


